DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,  6-9  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Fraysse et al US Patent Application 20190097296 in view of  Jorge et al “Orthomode transducer with folded double symmetry  junction for broadband and compact antenna feeds”. (both of record) 
Fraysse et al disclose a  waveguide power divider device, comprising: four two-port orthomode junctions  10  arranged with their common waveguides extending in parallel, wherein the two ports of each orthomode junction extend in orthogonal directions (the  two ports of the  OMT 10  extend in a orthogonal direction and are connected to  ports of  T shaped junction 10); four E-plane T-junctions 20, wherein each T-junction couples two of the four orthomode junctions to each other via respective ones of the ports of the two orthomode junctions;  four  twist  30 comprising an enclosure 31, an  input 30 bent 90 degrees and an output 33 bent at 90 degrees, the two bends being positioned head to tail. Thus, with this configuration, the four inputs for the emission signals at the input of the twists are positioned on the sides of the large square formed by the four orthomode transducers so as to form two pairs of two inputs that are orthogonal to one another. 
  The power  divider  further comprises  two power distributors 41 and 42, as shown in FIG. 1b. Each power distributor comprises an input, bent at 180 degrees, linked to two identical transverse branches, each branch being terminated by a 90-degree bend linked to an output, such that an input signal propagating in a given direction is separated into two identical output signals propagating in two directions that are parallel to one another and perpendicular to the given direction.
 A flat top-wall coupler 50 of which the input is linked to the radio frequency power source and the two outputs that are perpendicular to one another are linked to the inputs of the two power distributors, said divider thus formed is able to generate circularly polarized signals.
 With regards to claim 2,  the waveguide twists have identical shape and are rotated from one to another by 90 degrees around an axis extending in parallel . 
With regards to claim 6,  for each orthomode junction, the two ports each face one of the ports of a respective other orthomode junction among the orthomode junctions; and each T-junction couples facing ports of respective orthomode junctions to each other. (figure 3) 
With regards to claim 8,  further comprising matching sections in the common waveguides of the orthomode junctions and/or a matching section in the common waveguide of the turnstile junction.
 Each transducer may comprise a central matching element in the shape of a cone or of a pyramid or in the shape of stacked cylinders of various diameters or of stacked parallelepipeds having square bases of various surface areas. The function of these elements is to improve the matching of the transducer to a given operating frequency band and to improve isolation between two polarizations. (paragraph [0042]) 
  With regard to claim 9,  waveguide power divider device is  a dual-polarization power divider device. (paragraphs [0019, 0043]) 
 With regards to claim 11,  Fraysse et al states in paragraphs [0003-0007] that  the invention applies more particularly to the following domains:  active antennae in the X band, in the Ku band and in the Ka band; multibeam focal-plane array antennae operating in the low frequency bands and more particularly in the domain of telecommunications in the C band, in the L band and in the S band; radiating elements for array antennae;  space antennae with global coverage, in particular in the C band. Therefore,  Fraysse et al discloses the power dividers being  using in antenna array . 
 Thus, Fraysse et al is shown to teach all the limitation of the claims with the exception of   the waveguides of the four ports are bent to extend in parallel to an extension direction of a common waveguide of the turnstile junction; Fraysse also is not explicit about four waveguide twists, wherein each waveguide twist couples a common waveguide of a respective one of the T-junctions to the waveguide of a respective one of the ports of the turnstile junction, with broad walls of the common waveguide of the T-junction and of the waveguide of the port of the turnstile junction being orthogonal to each other.
Jorge et al  discloses a  folded turnstile junction in  figures 1c and 3b.  The folded turnstile junction  has   four waveguide ports  that are bent  and  are extended parallel to an extension direction of a common waveguide; and four bends  wherein each bend couples the  common waveguide and one end of the waveguide ports are orthogonal to each other. Also  with regards to claim 7,  the  folded turnstile junction in Jorge comprises one bend for each of its four ports. Evidently Jorge provides a simple  and compact input junction.
Thus, one of ordinary skill in the art would have found it obvious to replace the  power  distributors 41 and 42 and the flat top wall coupler of Fraysse with the  folded turnstile junction of  Jorge et al. and the obvious motivation would have been to provide  simple  and compact input junction.   
Allowable Subject Matter
Claims  3-5 , 10 and 12-14  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   With regard to claim 5, the prior art does not disclose or fairly teach the waveguide twists being offset twists.  With regard to claim 11, the prior art does not disclose or fairly teach.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chiniard EP 3179551 A1 “Bipolarization Excitation Assembly For Radiating Antenna Element, Has Splitter Located On Lateral Side Of Orthomode Transducer, Where Upper Output Port Of Splitter Is Placed Facing Lateral Port And Connected By Connection Waveguides”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





November 15, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        
/HAFIZUR RAHMAN/Primary Examiner, Art Unit 2843